United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edmonds, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1676
Issued: January 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2013 appellant filed a timely appeal from a June 18, 2013 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
effective June 19, 2013 on the grounds that he had no further disability causally related to his
accepted employment injury; and (2) whether it properly terminated his authorization for medical
treatment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 23, 1990 appellant, then a 40-year-old bulk mail clerk, filed an occupational
disease claim alleging that he sustained major depression and anxiety causally related to factors
of his federal employment. OWCP accepted his claim for anxiety disorder and provided him
compensation benefits beginning June 15, 1990.2
On January 4 and June 1, 2010 OWCP requested that appellant submit a current medical
report addressing his condition and its relationship to the accepted employment injury. In a
March 9, 2011 work capacity evaluation, Dr. Robert J. Brooks, a Board-certified psychiatrist,
diagnosed post-traumatic stress disorder due to “unresolved conflicts with authorities.” He
opined that appellant was permanently disabled from work due to his periodic inability to
“tolerate even [five] minutes [of] frustration with others.”
By letter dated March 26, 2013, OWCP referred appellant to Dr. Gary R. Hudak, a
Board-certified psychiatrist, for a second opinion evaluation. In the accompanying statement of
accepted facts, it identified, as compensable employment incidents, appellant working overtime
to correct deficiencies in a bulk mail audit in March 1989, performing an additional duty of
separating collection mail in July 1989, working overtime in November 1989 and the delay in
allowing appellant to see a physician about a cut on his forehead on December 21, 1989.
In a report dated May 10, 2013, Dr. Hudak reviewed in detail appellant’s history of injury
and the medical reports of record. He discussed his past history of “a pattern of interpersonal
conflict starting in high school.” On examination Dr. Hudak found appropriate affect, good
memory and concentration and no signs of “anxiety, angry hostility, mood lability, depression,
dysphoria or melancholia.” He found that appellant had no current psychiatric diagnosis.
Dr. Hudak determined that appellant had a personality disorder not otherwise specified with
narcissistic features which he indicated was not considered a mental disorder. He opined that the
personality disorder was unrelated to the accepted employment injury. Dr. Hudak stated, “The
long-standing personality disorder has been his baseline prior to the claim. As a result of his
maladaptive character traits that results in constant conflict with work supervisors, neighbors,
friends, family members and the general public, the claimant’s anxiety is self-generated and is
not related to any condition of employment.” He concluded that appellant could work full time
without restrictions.
On May 16, 2013 OWCP advised appellant of its proposed termination of his
compensation and authorization for medical treatment.3
In a decision dated June 18, 2013, OWCP terminated appellant’s compensation and
authorization for medical benefits effective June 19, 2013. It determined that Dr. Hudak’s

2

In decisions dated February 28 and June 24, 1996 and February 4, 1997, OWCP denied appellant’s claim that he
sustained a dental condition due to his employment-related anxiety disorder.
3

OWCP referred to a report by Dr. David Powley, an osteopath, finding that appellant continued to experience an
employment-related mental condition; however, such a report is not contained in the case record.

2

opinion represented the weight of the evidence and established that he had no further
employment-related disability or need for medical treatment.
On appeal appellant questioned the accuracy of the case record, indicating that Dr. Hudak
referred to physicians who had not treated him and also referenced his employment as occurring
in Maine rather than Washington State.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained anxiety disorder causally related to factors of his
federal employment. He received compensation for total disability beginning June 15, 1990.
On March 26, 2013 OWCP referred appellant to Dr. Hudak for a second opinion
examination. The Board finds that OWCP met its burden of proof to terminate his compensation
through the opinion of Dr. Hudak, who determined that he had no current mental condition. In a
report dated May 10, 2013, Dr. Hudak reviewed appellant’s factual and medical history and
conducted a detailed evaluation. He found no evidence of an anxiety disorder but instead found
evidence of a preexisting personality disorder with narcissistic features not related to the
accepted work injury.6 Dr. Hudak related that a personality disorder did not constitute a mental
illness and opined that he had no work restrictions from a psychiatric standpoint. He explained
that the objective findings on examination did not support the subjective complaints. Dr. Hudak
provided a thorough review of the factual and medical background and accurately summarized
the relevant medical evidence. Moreover, he reached conclusions regarding appellant’s
condition which comported with his findings.7 Consequently, Dr. Hudak’s report represents the
weight of the evidence and establishes that he has no further employment-related disability.
The remaining evidence of record submitted prior to OWCP’s termination of medical
benefits is insufficient to show that appellant had residuals of his accepted employment injury.
In a work restriction evaluation dated March 9, 2011, Dr. Brooks diagnosed post-traumatic stress
disorder as a result of conflict with authorities that remained unresolved. He found that appellant
4

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

The statement of accepted facts indicated that OWCP accepted an aggravation of anxiety disorder rather than
anxiety disorder. However, in view of Dr. Hudak’s finding that appellant had no current diagnosable mental
condition, this discrepancy does not affect the outcome of the case.
7

See Pamela K. Guesford, 53 ECAB 727 (2002).

3

was totally disabled. Dr. Brooks, however, did not address the accepted condition of anxiety
disorder or attribute his disability to a compensable work factor. The Board thus finds that the
weight of the evidence establishes that appellant had no disability due to his work injury
effective of his accepted work injury effective June 19, 2013, the date OWCP terminated his
compensation.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.8 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.9
ANALYSIS -- ISSUE 2
OWCP met its burden of proof to terminate authorization for medical benefits through
the opinion of Dr. Hudak, the second opinion physician who found that appellant had no
residuals of his accepted work injury. Dr. Hudak explained that he had no diagnosable
psychiatric condition based on a review of the evidence, the history of injury and the findings on
examination. His opinion, which is detailed and well rationalized, constitutes the weight of the
evidence and establishes that appellant has no further need for medical treatment due to his
accepted employment injury.
On appeal appellant argues that Dr. Hudak referred in his report to physicians that he had
not seen and believed that he worked for the employing establishment in Maine rather than
Washington State. However, Dr. Hudak accurately summarized the medical evidence of record.
While he referred to appellant as working in Maine rather than Washington, he provided an
otherwise correct description of his work history and the compensable work factors;
consequently, this reference does not alter the weight of his report. The statement of accepted
facts provided by OWCP correctly indicated that appellant worked for the employing
establishment in Washington.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation and
authorization for medical benefits effective June 19, 2013 on the grounds that he had no further
disability or need for medical treatment causally related to his accepted employment injury.

8

T.P., 58 ECAB 524 (2007); Id.

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

